       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 1 of 8. PageID #: 3224



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                                )
                         Plaintiff,             ) JUDGE DAN AARON POLSTER
                                                )
                v.                              ) MAGISTRATE JUDGE
                                                ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                      )
 LLC, et. al.,                                  )
                                                )
                         Defendants.            )

  EMERGENCY MOTION OF MARK E. DOTTORE, RECEIVER OF ARGOSY
  EDUCATION GROUP LLC AND ARGOSY UNIVERSITY, FOR AN ORDER
   AUTHORIZING THE RECEIVER TO ENTER INTO AN ARTICULATION
             AGREEMENT WITH SOUTH UNIVERSITY

            Mark E. Dottore, (the “Receiver”) duly appointed and acting Receiver,

hereby moves this honorable Court, pursuant to the Order appointing him, federal

common law and Fed. R. Civ. P. 66, and Rule 66.1(c) and (d) of the Local Rules for

the United States District Court for the Northern District of Ohio for the entry of an

Order authorizing him to enter into an Articulation Agreement between South

University and Argosy University to allow Argosy students in specific programs to

transfer to South University (“South”) under certain terms and conditions,

including discounted tuition for transferring Argosy students. The Articulation

Agreement is attached hereto as Exhibit A, and the terms and conditions of the

final agreement will be substantially similar or better than those in Exhibit A.

Specifically, the Receiver and South are discussing better credit transferability with

accreditors and educators. In support of this Motion, the Receiver says as follows:




{00020919-1 }
       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 2 of 8. PageID #: 3225



                                PROCEDURAL HISTORY

            1.   This Court appointed the Receiver on January 18, 2019, on an

emergency basis, pursuant to its Order Appointing Receiver [Dkt. No. 8] (the

“Initial Receiver Order”). On January 25, 2019, after discussions with the

secured lenders of the Receivership Entities, the Receiver filed his Motion of Mark

E. Dottore, Receiver for Entry of Order Clarifying Order Appointing Receiver [Docket

No. 12], pursuant to which the Court entered the Clarifying Order, nunc pro tunc to

the entry of the Initial Receiver Order. [Dkt. No. 14].

            2.   On February 25, 2019, the Receiver filed his Motion of Mark E. Dottore

Receiver for Entry of Amended Order Appointing Receiver, seeking the entry of an

Amended Order Appointing Receiver (the “Amended Receiver Order”),

incorporating changes requested by persons with significant interests in the

Receivership Entities and the operations of the receivership proceedings, including

government entities and lenders. The Amended Receiver Order provides that the

Receiver’s authority to negotiate and effect a sale of the assets is subject to

Paragraphs 13 and 14 of the Amended Receiver Order. Paragraph 13 affirms that

the regulatory authority of the United States may not be stayed or constrained and

Paragraph 14 affirms the validity of the Federal Priority Statute, 31 U.S.C. § 3713.

            3.   The various iterations of the orders appointing the Receiver shall be

referred to herein as the “Receiver Order,” when the differences between the

Initial Receiver Order, the Clarifying Order and the Amended Receiver Order (if

entered by the Court) are insignificant for the purposes of this Motion.




{00020919-1 }                             2
       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 3 of 8. PageID #: 3226



                 JURISDICTION AND AUTHORITY OF THE RECEIVER

            4.    The relief requested in this motion is governed by FED. R. CIV. P. 66,

Rule 66.1(c) and (d) of the Local Rules for the United States District Court for the

Northern District of Ohio (the “Local Rules”), federal common law and the

Receiver Order.

            5.    The Interim Receiver Order provides,

                  2.c. The Receiver shall have the authority to operate and
                  manage the Receivership Entities and the Property as he
                  deems prudent in his sole discretion throughout the litigation,
                  subject to further order of this Court. The Receiver shall
                  preserve and care for any and all of the Property and utilize
                  any and all of the Property to preserve and maximize the value
                  of the Property.
                  2.d. The Receiver shall secure the business premises,
                  business equipment, data and documents; take control of all
                  means of communication with students, investors, secured and
                  unsecured lenders, landlords, vendors, agents and others doing
                  business with the Receivership Entities (the “Business”). The
                  Receiver shall have the authority to communicate and
                  negotiate with and enter into agreements with the Department
                  of Education regarding the “teach-out” or any other issue. The
                  Receiver shall have the authority to take all reasonable and
                  necessary steps to wind-down and liquidate the business
                  operations.

                           FACTS AND HISTORY OF ARGOSY

            6.    Dream Center Education Holdings LLC (“DCEH”) is a not for profit

holding company. Prior to the commencement of this case, DCEH held the equity

interests of Argosy University of California, LLC, Dream Center South University,

LLC, and The Arts Institutes International, LLC. Please see the First Report of

Receiver [Dkt. No. 91], which is fully incorporated herein for further information as

to DCEH’s structure.


{00020919-1 }                               3
       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 4 of 8. PageID #: 3227



            7.   Argosy University of California, LLC held the equity of Argosy

Education Group, LLC which owned 25 university campuses and Western State

College of Law at Argosy University. On March 6, 2019, the Receiver filed an

Emergency Motion to Sell, Transition or Close Argosy University Campuses and Art

Institute Campuses [Dkt. No 112]. South wishes to provide students with transfer

opportunities on the terms and conditions in the Articulation Agreement.

                                  THE TRANSACTION

            8.   The Articulation Agreement spells out the terms that will be offered to

each Argosy student, including enrollment, credit transferability and financial

arrangements. Each student would evaluate South’s offer of transfer for

him/herself. South’s proposal may be appealing to Argosy students because South

uses the same computer platform as Argosy, and therefore, the transition would be

made easier for students. South also may hire Argosy faculty members and acquire

Argosy curriculum for the programs that are listed in the Articulation Agreement.

This would allow a smoother transition for students.

     THE ARTICULATION AGREEMENT IS CONSISTENT WITH SOUND
BUSINESS JUDGMENT AND IS IN THE BEST INTEREST OF CREDITORS
    AND OTHER INTERESTED PARTIES, INCLUDING STUDENTS

            9.   From the time of his appointment, the Receiver has been approached

by various groups and institutions who were interested in acquiring parts of Argosy

and the other campuses. The Receiver has actively pursued discussions with 15

different potential purchasers, six for Argosy and nine for the other campuses.

Although there has been no specific advertisement for sale, this case has been the

subject of extensive press coverage. Through the press coverage and through his


{00020919-1 }                             4
       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 5 of 8. PageID #: 3228



predecessor’s earlier efforts to sell the Receivership Entities, the Receiver’s interest

in a sale transaction and its financial situation are widely known among educators

and educational institutions. To date, the Receiver and/or those assisting him have

discussed selling various parts of Argosy, South and AI with many different groups

who expressed interest in the purchasing the Assets.

            10.   On February 27, 2019, the United States Department of Education

(the “DOE”) published a letter denying Argosy any further Title IV funding (the

“Denial Letter”). The Receiver is now accepting offers on an expedited basis.

            11.   All interested parties were invited to submit bids. Stated simply,

South’s Articulation Agreement offers students organized transfer opportunities

and minimum interruption in their education path.

            12.   A transaction with South is consistent with good business judgment

and the Receiver here asserts that South is a bona fide, good faith contract partner.

For all of these reasons, it is the Receiver’s opinion that this Court should authorize

the Receiver to enter into the Articulation Agreement with South.

            13.   In order to transfer as many students as possible and allow students to

continue their education, the Receiver must complete the transaction with South

immediately. Argosy cannot continue as an educational institution for even a short

time without financial assistance, and there is no one to provide it. The school’s

financial situation is endangering its accreditation, and Argosy’s accreditor, WASC

Senior College and University Commission (the “Accreditor”) is carefully and

strictly monitoring the progress of student transfers to insure that the students are




{00020919-1 }                              5
       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 6 of 8. PageID #: 3229



properly cared for. The Accreditor is prepared to take swift and appropriate action

if the transaction is not approved. Thus, time is of the essence, and the Articulation

Agreement must be entered into at the earliest possible time.

                                  LAW AND ARGUMENT

            14.   The Court’s authority to impose and administer this receivership is

derived from its inherent powers as a court of equity. See S.E.C. v. Forex Asset

Mgmt., LLC, 242 F.3d 325, 331 (5th Cir. 2001); U.S. v. Durham, 86 F.3d 70, 72 (5th

Cir. 1996); see also Fed. R. Civ. P. 66 (“The practice in the administration of estate

by receivers . . . shall be in accordance with the practice heretofore followed in the

courts of the United States or as provided in rules promulgated by the district

court.”). A federal court exercises “broad powers and wide discretion” in crafting

relief in an equitable receivership proceeding. See S.E.C. v. Basic Energy &

Affiliated Res., Inc., 273 F.3d 657, 668 (6th Cir. 2001).

            15.   Under Local Rule 66.1, the Court is to administer receivership estates

“similar to that in bankruptcy cases.” It is a bedrock principle of bankruptcy law

that bankruptcy courts (which are courts of equity like courts administering

receivership estates) may authorize the entering into contracts that benefit the

estate. See 11 U.S.C. § 363.

                                       OBJECTIONS

            16.   Any person who has an objection to this Motion, must submit it in

writing and file it with the Clerk of the United States District Court for the

Northern District of Ohio on or before 4:00 p.m. (Eastern Time) on March 11,




{00020919-1 }                              6
       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 7 of 8. PageID #: 3230



2019, and must serve the same to those on the Court’s filing system, and upon the

following persons:

 Jonathan E. Jacobson, Esq.
 Trial Attorney
 United States Department of Justice
 Civil Division
 Commercial Litigation Branch
 P.O. Box 875, Ben Franklin Station
 Washington, D.C. 20044-0875

            WHEREFORE the Receiver moves this honorable court for an order

authorizing the Receiver to enter into the Articulation Agreement with South

University on substantially similar or better terms as are included in the attached

Exhibit A, and for such other and further relief as is just.

 Date: March 7, 2019                         WHITMER & EHRMAN LLC

                                             /s/Mary K. Whitmer
                                             Mary K. Whitmer (0018213)
                                             James W. Ehrman (0011006)
                                             2344 Canal Rd., Suite 401
                                             Cleveland, OH 44113
                                             Telephone: (216) 771-5056
                                             Facsimile: (216) 771-2450
                                             Email: mkw@weadvocate.net

                                             Attorneys for the Receiver




{00020919-1 }                            7
       Case: 1:19-cv-00145-DAP Doc #: 116 Filed: 03/07/19 8 of 8. PageID #: 3231



                               CERTIFICATE OF SERVICE

            In accordance with Section 1.4 of the Electronic Filing and Procedures

Manual of the Northern District of Ohio and Federal Rule of Civil Procedure

5(b)(2)(E), a copy of the foregoing has been served through the Court’s filing system

on all counsel of record on March 7, 2019.

                                            /s/ Mary K. Whitmer
                                            Mary K. Whitmer (0018213)




{00020919-1 }                              8
